Justice Marshall,
dissenting.
Petitioner William Bracy was convicted of two murders and sentenced to death. He claims that the state trial court improperly barred him from pursuing, in his cross-examination of a prosecution witness, the only line of questioning that could have revealed that witness’ motivation to shade his testimony in favor of the prosecution. He argues that he was thus denied his Sixth Amendment right to confront the State’s witnesses against him. Davis v. Alaska, 415 U. S. 308 (1974). I believe that petitioner’s claim may be substantial, requiring that his conviction be vacated.
In the pending case of Delaware v. Van Arsdall (No. 84-1279), cert. granted, 473 U. S. 923 (1985), this Court is to decide whether an absolute denial of cross-examination of a prosecution witness concerning potential bias can ever be harmless error. The Court denies certiorari in this case without even waiting to consider what light the Van Arsdall case will shed on the issues here. Because I consider such haste inappropriate, especially when a man’s life is hanging in the balance, I dissent from the denial of certiorari.